Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The rejections of the Non-Final office action mailed 02/27/2022, have been overcome by the applicant’s arguments and the Examiner’s amendment (see below). 

Examiner’s Amendment
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Michelle Carniaux (Reg. No. 36098), Attorney of Record, on 04/22/2022.

The application has been amended as follows:
Claim 1, 10 and 11:
“for the multiple values of the input variable at the vehicle, ascertaining, in parallel with the detecting using the steering angle sensor, respectively associated vehicle-based values of the output variable, wherein the vehicle-based values of the output variable are ascertained using the yaw-rate sensor of the vehicle; …… 
wherein the vehicle dynamics model predicts a behavior of the vehicle based on the plurality of detected steering angles.”

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  
Ao et al (NPL: Dynamics model validation using time-domain metrics, 2017) teaches investigates quantitative approaches for the validation of dynamics models using fully characterized experiments, in which both inputs and outputs of the models and experiments are measured and reported.
Jo et al (NPL: Interacting multiple model filter-based sensor fusion of GPS with in-vehicle sensors for real-time vehicle positioning, 2012) teaches a positioning algorithm based on an interacting multiple model (IMM) filter that integrates low-cost GPS and in-vehicle sensors to adapt the vehicle model to various driving conditions in real-time.
Lutz et al (NPL: Simulation methods supporting homologation of electronic stability control in vehicle variants, 2017) teaches method of validating vehicle dynamics model, responses after validation and application of vehicle dynamics model for vehicle functions.
Camhi et al (US 2010/0131148 A1) teaches a method of estimating driver intention for driver assistance systems control, including an analysis device that receives data from each of a vehicle environment sensor, a vehicle dynamics sensor, and a driver attributes sensor, such that the analysis device makes a prediction of the driver intention based on the received data. A control device controls a vehicle and a driver partially based on the predicted driver intention.
These references taken either alone or in combination with the prior art of record fail to disclose instructions, including:
Claims 1, 10 and 11: 
“determining the vehicle dynamics model to be valid based on the concordance measure meeting a predefined concordance criterion; and based on determining the vehicle dynamics model to be valid, using the vehicle dynamics model by a driver assistance function of the vehicle;105915481.12U.S. Pat. App. Ser. No. 16/925,662Attorney Docket No. BOSC.P11868US/1001107914 Office Action of February 7, 2022wherein the vehicle dynamics model predicts a behavior of the vehicle based on the plurality of detected steering angles.”
in combination with the remaining elements and features of the claimed invention. The dependent claims are allowable for at least their dependence on independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Claims 1, 3-4 and 6-11 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUEN-MEEI GAN whose telephone number is (469)295-9127. The examiner can normally be reached Monday-Friday 9:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUEN-MEEI GAN/Primary Examiner, Art Unit 2148